

115 HR 1779 IH: No Budget, No Pay Act
U.S. House of Representatives
2017-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1779IN THE HOUSE OF REPRESENTATIVESMarch 29, 2017Mr. Cooper (for himself, Mrs. Murphy of Florida, Mr. Lipinski, Mr. Costa, Ms. Sinema, Mr. Bera, Mr. O'Halleran, Mr. Peters, Mr. Himes, Ms. Brownley of California, Mr. DeSantis, Mr. Kind, Mr. Kilmer, Mr. Buchanan, Mr. Schneider, Mr. Valadao, Mr. Rodney Davis of Illinois, Mr. Schrader, and Mr. Gottheimer) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo provide that Members of Congress may not receive pay after October 1 of any fiscal year in which
			 Congress has not approved a concurrent resolution on the budget and passed
			 the regular appropriations bills.
	
 1.Short titleThis Act may be cited as the No Budget, No Pay Act. 2.DefinitionIn this section, the term Member of Congress—
 (1)has the meaning given under section 2106 of title 5, United States Code; and (2)does not include the Vice President.
 3.Timely approval of concurrent resolution on the budget and the appropriations billsIf both Houses of Congress have not approved a concurrent resolution on the budget as described under section 301 of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 632) for a fiscal year before October 1 of that fiscal year and have not passed all the regular appropriations bills for the next fiscal year before October 1 of that fiscal year, the pay of each Member of Congress may not be paid for each day following that October 1 until the date on which both Houses of Congress approve a concurrent resolution on the budget for that fiscal year and all the regular appropriations bills.
		4.No pay without concurrent resolution on the budget and the appropriations bills
 (a)In generalNotwithstanding any other provision of law, no funds may be appropriated or otherwise be made available from the United States Treasury for the pay of any Member of Congress during any period determined by the Chairpersons of the Committee on the Budget and the Committee on Appropriations of the Senate or the Chairpersons of the Committee on the Budget and the Committee on Appropriations of the House of Representatives under section 5.
 (b)No retroactive payA Member of Congress may not receive pay for any period determined by the Chairpersons of the Committee on the Budget and the Committee on Appropriations of the Senate or the Chairpersons of the Committee on the Budget and the Committee on Appropriations of the House of Representatives under section 5, at any time after the end of that period.
			5.Determinations
			(a)Senate
 (1)Request for certificationsOn October 1 of each year, the Secretary of the Senate shall submit a request to the Chairpersons of the Committee on the Budget and the Committee on Appropriations of the Senate for certification of determinations made under paragraph (2) (A) and (B).
 (2)DeterminationsThe Chairpersons of the Committee on the Budget and the Committee on Appropriations of the Senate shall—
 (A)on October 1 of each year, make a determination of whether Congress is in compliance with section 3 and whether Senators may not be paid under that section;
 (B)determine the period of days following each October 1 that Senators may not be paid under section 3; and
 (C)provide timely certification of the determinations under subparagraphs (A) and (B) upon the request of the Secretary of the Senate.
					(b)House of Representatives
 (1)Request for certificationsOn October 1 of each year, the Chief Administrative Officer of the House of Representatives shall submit a request to the Chairpersons of the Committee on the Budget and the Committee on Appropriations of the House of Representatives for certification of determinations made under paragraph (2) (A) and (B).
 (2)DeterminationsThe Chairpersons of the Committee on the Budget and the Committee on Appropriations of the House of Representatives shall—
 (A)on October 1 of each year, make a determination of whether Congress is in compliance with section 3 and whether Members of the House of Representatives may not be paid under that section;
 (B)determine the period of days following each October 1 that Members of the House of Representatives may not be paid under section 3; and
 (C)provide timely certification of the determinations under subparagraphs (A) and (B) upon the request of the Chief Administrative Officer of the House of Representatives.
 6.Effective dateThis section shall take effect on February 1, 2019. 